DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3, 4, and 7, drawn to a control apparatus, classified in A61B1/00156 for example.
II. Claims 5 and 6, drawn to a control apparatus, classified in A61B1/0016 for example.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention of group I requires the controller to detect an integrated value of the motor current over a predetermined period of time and stop operations of the motor when the integrated value is equal to or greater than a predetermined value, not found in group II.  Conversely, the invention of group II requires detecting an increase rate of the motor current over a predetermined period of time and set the torque limit value to decrease according to an increase of the increase rate, not found in group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
It is noted for the record that group I above is directed to the embodiment of FIGS. 4 and 5 while group II is directed to the embodiment of FIGS. 1-3.
During a telephone conversation with Tom Spinelli on 05/10 a provisional election was made without traverse to prosecute the invention of group I, claims 1, 3, 4, and 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5 and 6 are 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-7 are pending, claims 5 and 6 have been withdrawn from consideration and claims 1, 3, 4, and 7 are currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2019 and 07/01/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omoto (U.S. 2008/0262305) in view of Sanka (U.S. 2010/0063601).
With respect to claim 1, Omoto teaches a control apparatus for an endoscope apparatus including an elongated insertion portion (13), a self-propelling mechanism (14) configured to be rotatably driven to advance and retract the insertion portion, and a motor (81) configured to supply a drive force to the self-propelling mechanism (FIG. 3 for example), the control apparatus comprising: 
a controller (3) configured to: 
supply a motor current to the motor to control driving of the motor (S1); 
detect a value of the motor current (S2, S3, S4, S5	); and
stop operations of the motor when the value is equal to or greater than a predetermined value (S6).
However, Omoto does not teach detecting an integrated value of the motor current over a predetermined period of time as an amount of change.
With respect to claim 1, Sankai teaches a control apparatus for a motor configured to supply a drive force (FIG. 8 for example), the control apparatus comprising: 
a controller (45) configured to: 
supply a motor current to the motor to control driving of the motor; detect a value of the motor current (via 46, FIG. 8, 12a); and

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Omoto to include detecting an integrated value of the motor current as taught by Sankai in order to calculate how much current has flowed through the motor (para [0160] of Sankai) which allows for determinations about the working life of the motor (para [0162] of Sankai for example).
With respect to claim 3, Sankai teaches the controller is configured to detect an integrated value of the motor current equal to or greater than a predetermined limit reference value over the predetermined period of time as the amount of change (para [0160], [0162]).
With respect to claim 4, Omoto in view of Sankai teaches the controller is configured to: 
stop the supply of the motor current to the motor when the motor current reaches or exceeds a predetermined torque limit value (para [0127], [0131], S7 of Omoto for example) and 
set the torque limit value to decrease according to an increase of the integrated value (para [0162] of Sankai for example). 
With respect to claim 7, Omoto teaches an endoscope apparatus comprising: 
an elongated insertion portion (13); 
a self-propelling mechanism configured to be rotationally driven to advance and retract the insertion portion (14); 
a motor configured to supply a drive force to the self-propelling mechanism (81); and 
a controller (3) configured to: 
supply a motor current to the motor to control driving of the motor (S1); 
detect a value of the motor current (S2, S3, S4, S5	); and

However, Omoto does not teach detecting an integrated value of the motor current over a predetermined period of time as an amount of change.
With respect to claim 7, Sankai teaches a controller (45) configured to: 
supply a motor current to the motor to control driving of the motor; detect a value of the motor current (via 46, FIG. 8, 12a); and
detect an integrated value of the motor current over a predetermined period of time as an amount of change (para [0160]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Omoto to include detecting an integrated value of the motor current as taught by Sankai in order to calculate how much current has flowed through the motor (para [0160] of Sankai) which allows for determinations about the working life of the motor (para [0162] of Sankai for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795